Patents — Novelty — Two Ye ah s’ Use — Issue Made Up.1. Where, on a bill filed for the infringement of a patent, and for an injunction, the defence was set up that the invention had been known and used prior to the invention thereof by the patentee, but the evidence was so uncertain and insufficient that no satisfactory judgment could be founded upon it, held, that an issue should be ordered to decide: First, whether the patentee was the discoverer or inventor of the thing patented to him, and, second, whether such invention was known and used by others two years before the application for a patent.2. No knowledge or use of an invention, by any one, will deprive the first and original inventor thereof of the exclusive right to make and use the same, unless such knowledge and use was for more than two years prior to the application for a patent.[Cited in Law, Pat. Dig. 331, 607, to the points as stated above. Nowhere reported; opinion not now accessible.]